Title: From George Washington to David Stuart, 19 November 1786
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 19th Novr 1786.

I have been favoured with your letters of the 8th & 13th Instt; but not having sent to the Post Office with my usual regularity, I did not receive them so soon as I might have done from the date of the former.
I thank you for the interesting communications in both. It gives me sincere pleasure to find that the proceedings of the present Assembly are marked with wisdom, liberality & Justice. These are the surest walks to public, & private happiness. The display of which by so respectable a part of the Union, at so important a crisis, will, I hope, be influencial, and attended with happy consequences.
However delicate the revision of the federal system may appear, it is a work of indispensable necessity. The present constitution is inadequate. The superstructure totters to its foundations, and without helps, will bury us in its ruins. Although I never more intended to appear on a public theatre, and had in a public manner bid adieu to public life; yet, if the voice of my Country had called me to this important duty, I might, in obedience to the repeated instances of its affection & confidence, have

dispensed with these objections, but another now exists which would render my acceptance of this appointment impracticable, with any degree of consistency—It is this. The triennial General Meeting of the Society of the Cincinnati is to be holden in Philadelphia the first Monday in May next. Many reasons combining—some of a public, some of a private nature, to render it unpleasing, & inconvenient for me to attend it; I did on the 31st Ulto address a circular letter to the State Societies, informing them of my intention not to be there, and desiring that I might no longer be rechosen President. The Vice Presidt (Gates) has also been informed thereof, that the business of the meeting might not be impeded on acct of my absence. Under these circumstances, I could not be in Philadelphia precisely at the same moment on another occasion, without giving offence to a worthy, & respectable part of the American community, the late Officers of the American Army.
I will do as you advise with respect to the Certificates, & trouble you with them again. Colo. Mason, it is said, expresses an inclination to give his attendance but I question much his leavg Gunston this Wintr.
Pray what is become of that Superlative Villain, Posey? It has been reported here, that he is run off to Georgia. By a letter I have just received from Mr Hill, I find that the whole produce of my Estate below from the year 1774 together with the moneis which Hill received from others on my acct, has got into that abandoned wretches hands, not one shilling of which, I presume, will ever be got out of them. All here join me in sincere good wishes for you—And I am Yr Affecte Hble Servt

Go: Washington

